Citation Nr: 0631195	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  01-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969, including a period in the Republic of Vietnam from 
October 1966 to August 1967, and from December 1972 to July 
1977.  He died in July 2000 at the age of 54.

This claim is on appeal from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 2004.  After 
a careful review of the record, the Board concludes that due 
process mandates another remand on the issue of the cause of 
the veteran's death.  As such, that issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran died in July 2000 at the age of 54.  
According to the original Certificate of Death, the immediate 
cause of death was listed as metastatic adenocarcinoma of the 
lung.  Chronic renal insufficiency and protein calorie 
malnutrition were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause. 

2.  An amended Certificate of Death issued in August 2005 
added Type II, non-insulin dependent diabetes mellitus and 
myelophthisic anemia as additional causes of death.

3.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder 
(PTSD), rated as 100 percent disabling and hemorrhoids, rated 
as 0 percent disabling.   

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

5.  There is no allegation of clear and unmistakable error 
(CUE) in the veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities or 
effective date.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318, based on actual receipt of, or 
entitlement to receive, a total compensation rating for 
service-connected disability for at least 10 years preceding 
death, are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in July 2000.  The cause of death was listed 
as metastatic adenocarcinoma of the lung.  Chronic renal 
insufficiency and protein calorie malnutrition were listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  The appellant, the 
veteran's surviving spouse, filed the current claim shortly 
thereafter.  An amended Certificate of Death issued in August 
2005 added Type II, non-insulin dependent diabetes mellitus 
and myelophthisic anemia as additional causes of death.

The Board notes that the veteran had been assigned a 
schedular 100 percent rating for PTSD effective March 2000 
(four months prior to his death), which was interpreted to 
include a claim for benefits under the provisions of 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period; however, a 
temporary stay on the adjudication of § 1318 claims was in 
effect.  

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical 
entitlement" to DIC were inconsistent and ordering a stay, 
VA suspended adjudication of all claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

In this case, there is no basis to conclude that the 
appellant has submitted evidence that may be construed as an 
attempt to reopen a finally decided claim.  Therefore, the 
Board finds the stay as to this § 1318 claim has been lifted 
and the claim is ready for appellate consideration.

The relevant laws and regulations provide that benefits are 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the veteran's death was not caused by his or 
her own willful misconduct, and the veteran at the time of 
death was in receipt of, or for any reason was not in receipt 
of but would have been entitled to receive, compensation for 
a service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2006).

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b) (2006).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2005); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).

Records show that during his lifetime the veteran was granted 
a 100 percent schedular disability rating effective from 
March 2000.  The death certificate shows he died in July 
2000, and his 100 percent rating had not, in fact, been in 
place for a period of 10 or more years.  

Further, since the veteran was discharged from active duty in 
1977, the 5-year rule does not apply.  In addition, at the 
time of his death, the veteran had not applied for an earlier 
effective date regarding his 100 percent rating.  Moreover, 
there is no allegation of CUE regarding any rating decision 
as to the service-connected disability.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
At the time of his death the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (DIC 
claims filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  As such, the claim must 
necessarily be denied as a matter of law.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in January 2005 and November 2005.

The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  

She was notified of the need to give to VA any evidence 
pertaining to her claim.  There is no allegation from the 
appellant that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2006).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
the appellant's claim lacks basic legal entitlement, there is 
no need to obtain a medical opinion.  

Moreover, the Board finds that no further notice is needed as 
to any disability rating or effective date matters.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although for 
a DIC claim, the appellant would not be assigned a disability 
rating, an effective date would be assigned; however, since 
the claim is being denied as a matter of law, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  
In the usual course of events, VA would readjudicate the 
pending claim after providing such notice. The fact that this 
did not occur in this case, however, is harmless error since 
such notice was not even required for the reasons given 
above.

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to DIC based on the provisions of 
38 U.S.C.A. § 1318 is denied.


REMAND

With respect to the claim for entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that a remand is needed.  Specifically, the appellant 
contends that she is entitled to service connection for the 
cause of the veteran's death.  She initially maintained that 
the veteran's lung cancer was the result of Agent Orange 
exposure.  The Board notes that an amended Certificate of 
Death lists, among the causes, as diabetes mellitus.  Because 
of the veteran's service in Vietnam, he was entitled to a 
presumption of service connection for diabetes.    

While the amended Certificate of Death lists diabetes 
mellitus as one of the causes of the veteran's death, for 
purposes of the regulations, a contributory cause of death is 
defined to be one that "contributed substantially or 
materially" to death, that it "combined" to cause death, 
that it "aided or lent assistance" to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death but rather a causal connection must be 
shown.  38 C.F.R. § 3.312 (2006).

The Board notes that the terminal hospital records make 
little mention of the effects of diabetes mellitus on the 
veteran's final illness.  Further, the record is in conflict 
as whether he was diagnosed with insulin-dependent (reported 
in the medical evidence) or non-insulin dependent diabetes 
(as listed on the death certificate).  As the veteran would 
be entitled to presumptive service connection for diabetes 
mellitus, a medical opinion is needed as to whether diabetes 
mellitus "contributed substantially or materially" to his 
death.  For this reason, it is the Board's view that a 
medical opinion is necessary to address this specific 
question.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the claims 
file to be reviewed by an appropriate VA 
physician in order to render a medical 
opinion, in writing, with reasons and 
rationales, with respect to the 
following:

*	whether non-insulin dependent 
diabetes mellitus, listed as one of 
the causes of the veteran's death, 
"contributed substantially or 
materially" to his ultimate demise.  

If a medical opinion can not be made 
without resort to speculation, that 
matter should also be set forth in the 
claims folder.  

2.  Thereafter, the RO should 
readjudicate the issue remaining on 
appeal.  All additional evidence and 
argument submitted by the appellant 
should be considered.  In the event the 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


